Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.
Claim 1-17 are under consideration.
Applicant’s Terminal Disclaimer and Arguments/Remarks filed November 22, 2021 have overcome the rejections set forth in the previous Office Action, which are hereby withdrawn.
Because Sequence Listing was part of previous PCT application, Objection to Specification set forth in the Office Action July 20, 2021 is hereby withdrawn. Applicant will not submit a substitute specification as a 312 amendment that was not received on either 5/11/2021 or 10/11/2021. See attached Interview Summary.



EXAMINER’S AMENDMENT
	An Examiner’s Amendment to the record appears below. 
	The application has been amended as follows: 
	In the claims:
	In claim 1, line 16, the “and” at the end of the line “WASARES (SEQ ID NO:10), and” was deleted. 
	In claim 1, line 18, --, and -- was inserted at the end of the line reciting “QQYYSYPLT (SEQ ID NO: 11)”.

	Authorization for this Examiner’s Amendment was given in a telephone call with Brian Giles on December 8, 2021.

Claims 1-17 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENG LU/Examiner, Art Unit 1642                                                                                                                                                                                                        
/PETER J REDDIG/Primary Examiner, Art Unit 1642